Citation Nr: 1748983	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Symantha Shelton, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1979.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, service connection for PTSD with dysthymic disorder was granted and an initial 70 percent rating was assigned.  The Veteran timely disagreed with the initial rating assigned.

The Board notes that while the Veteran perfected an appeal of the issue of entitlement to a total disability rating based on individual unemployability (TDIU), a TDIU was granted, effective March 18, 2011, in an October 2016 rating decision.  The TDIU is effective from the first date of any award of service connection-March 18, 2011.  Thus, this is a complete grant of the benefit sought with respect to a TDIU.  As such, that matter is not before the Board.


FINDING OF FACT

For the entirety of the period on appeal, the Veteran's service-connected PTSD with dysthymic disorder symptoms most closely approximated total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD with dysthymic disorder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1 -4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein (given that an initial total schedular rating for PTSD with alcohol dependence and depressive disorder is being granted), further discussion of the VCAA is not necessary at this time.

Merits

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In this appeal, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for PTSD with dysthymic disorder, rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014)).

Under the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Notably, a GAF score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Federal Circuit has also held that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2012.  There, a GAF score of 50 was assigned.  The examiner stated that PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Symptoms noted were depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing work and social relationships, difficulty in adapting to stressful circumstance, and inability to establish and maintain effective relationships.  The Veteran reported being divorced.  She reported spending the majority of her time home alone.  The Veteran stated she had never worked more than one or two years at a time.  She reported sleeping on a sofa near her front door, so that she could keep an eye on the door.  She reported checking locks, windows and doors constantly to make sure they are locked.  She feared someone would come into her house at night.  She reported avoiding crowds.

The Veteran was afforded a VA examination in May 2013.  There, a GAF score of 44 was assigned.  The Veteran reported not working as she was fired from her last job due to poor sociability.  She stated that she does not trust others.  Symptoms noted were: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

A private psychological evaluation was conducted in May 2014.  A GAF score of 37 was recorded.  The Veteran reported sleeping on the sofa every night to face the front door.  She stated that she gets up during the night to check the locks on her doors.  She reported avoiding crowds and isolating herself.  The Veteran had problems with memory and concentration.  She reported constant depression and mood swings.  The psychologist stated that the Veteran has symptoms which significantly interfere with her personal, social and professional life.  It was concluded that the Veteran's symptoms severely compromise her ability to initiate or sustain work or social relationships.

VA and private treatment records associated with the claims file show symptomatology congruent with that shown at the VA examinations and the private evaluation.

Based on the above, an initial 100 percent rating for the service-connected disability is warranted.  The Veteran's symptoms have remained constant since she filed her claim for service connection.  The Veteran reported serious problems with self-isolation.  She stated that she rarely leaves the house.  Further, the Veteran displayed symptoms of hypervigilance.  To that end, she has explained that she sleeps on a couch near her front door in the event that an intrusion occurs.  The Veteran reported constantly checking windows, doors, and locks, to ensure her own safety.  The Veteran also reported working many jobs since her period of active service, noting that she only held jobs for one to two years at a time.  She reported she was fired from her last job because of poor sociability.  Further, GAF scores of record ranged from 50 to the mid-30s, indicating serious mental health symptoms.  This evidence reflects that the symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated total social and occupational impairment.

For the above stated reasons, an initial rating of 100 percent for service-connected PTSD with dysthymic disorder is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter").


ORDER

An initial rating of 100 percent for service-connected PTSD with dysthymic disorder is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


